Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bishop et al. (US Publication Number: 2009/0289106 A1).
As per claim 1, Bishop et al. teaches a computer-controlled payment system for facilitating seamless transactions, the 2system comprising (abstract; [0009]-[0011]):  3a service interaction component connecting a service provider system with a user 4system and configured to collect a computer-executable input from the user system that is 5indicative of a service requested by a user associated with the user system from a service 6provider associated with the service provider system ([0010], [0041], [0043] and [0072]);  7a pre-consenting system communicatively connected with the service provider 8system and located remotely from the user system, wherein the pre-consenting system is 9configured to receive and process a digital signal from the user system for authorizing the 10service provider to share user data at least in part with a third entity toward a digital 11purchase of the service ([0052], [0059]-[0060] and [0080]-[0090]); and  12a payment engine for processing payments digitally based on an equivalent worth 13of the user data and service charge for the service  ([0060] and [0090], [0095], [0102] and [0120]).  
1As per claim 2, Bishop et al. teaches the system of claim 1 described above. Bishop et al. teaches wherein the payment engine calculates a payable amount 2payable digitally by the user to the service provider based on:  3a first digital transactional value indicative of the service charge for the service 4delivered digitally by the service provider ([0090], [0095] and [0106]);  5a second digital transactional value indicative of a predefined co-pay between the user and the third entity ([0009], [0128] and [0150]-[0151]); andNET.1032CONT39 a third digital transactional value indicative of the equivalent worth of the user data ([0009], [0128], [0150]-[0151] and [0170]).  
1As per claim 3, Bishop et al. teaches the system of claim 1 described above. Bishop et al. teaches further comprising a processing circuit comprising at least 2one of a data recognition device, an audio signal recognition device, a video signal 3recognition device, and a fingerprint identifier input device, wherein the at least one of 4the data recognition device, the audio signal recognition device, the video signal 5recognition device, and the fingerprint identifier input device is configured to process the 6user data digitally coming from the user system ([0039] and [0053]-[0054]).  
1 As per claim 3, Bishop et al. teaches the system of claim 1 described above. Bishop et al. teaches wherein the data recognition device includes a 2programmable electronic device configured to automatically recognize and capture user 3associated information including one or more of an associated phone number, and an 4associated email address of the user and associated with the user system to serve as an 5input for initializing payment by the payment engine ([0102], [0107] and [0117]).
1 As per claim 5, Bishop et al. teaches the system of claim 3 described above. Bishop et al. teaches wherein the fingerprint identifier input device includes a 2programmable radio frequency (RF) device reader to capture a response from the user 3system and record it for later use as the authorization for sharing the user data by the 4service provider system in exchange of the digital service delivery to the user ([0052]-[0053] and [0127]).  
1 	As per claim 6, Bishop et al. teaches the system of claim 1 described above. Bishop et al. teaches wherein the pre-consenting device is programmed to generate at least one of a random number, a checksum, and a cryptographic code using at NET.1032CONT40 least one of a randomization function, and a checksum function, and a cryptographic hash serving as an authorization token transmitted by the pre-consenting device to the service 5provider system processing the payment by the payment engine and sharing the user data (abstract; [0039]-[0053] and [0160]).  
1 	As per claim 7, Bishop et al. teaches the system of claim 1 described above. Bishop et al. teaches further comprising a data valuation device configured to 2evaluate the equivalent worth of the user data owned by the user and received by the 3service provider system and authorized for sharing by the user, wherein the equivalent 4worth of the user data is calculated based on a set of predefined criteria specified for a set 5of data types, data entities and data attributes so that delivery of the service is defined in 6terms of transactional values payable through the user data by the user upon the 7authorization through the pre-consenting system ([0083]-[0085]).  
1As per claim 8, Bishop et al. teaches the system of claim 1 described above. Bishop et al. teaches further comprising a data extraction device to pull the data 2by the service provider system, from the user system that has been authorized for 3transaction by the user system (abstract; [0052], [0059]-[0060] and [0080]-[0090]).  
1 As per claim 9, Bishop et al. teaches the system of claim 1 described above. Bishop et al. teaches wherein the payment engine is enabled through a digital 2banking procedure for processing digital transactions (abstract; [0052], [0059]-[0060] and [0080]-[0090]).  
1 As per claim 10, Bishop et al. teaches the system of claim 1 described above. Bishop et al. teaches wherein the payment engine is enabled through a 2blockchain-enabled component for processing digital transactions (abstract; [0052], [0059]-[0060] and [0118]).    
As per claim 11, Bishop et al. teaches the system of claim 10 described above. Bishop et al. teaches further comprising a blockchain device to process NET.1032CONT41blockchain tasks through blockchain-enabled tools and a computer, wherein the blockchain device is located at a location remote from location of the user system. (abstract; [0052], [0059]-[0060] and [0118]).    
1 As per claim 12, Bishop et al. teaches the system of claim 11 described above. Bishop et al. teaches wherein the blockchain device is coupled to a blockchain 2database that is located at a location remotely from the location of the user system (abstract; [0052], [0059]-[0060] and [0126]-[0127]).      
1 As per claim 13, Bishop et al. teaches the system of claim 11 described above. Bishop et al. teaches wherein the blockchain device further comprising a 2processing device to process blockchain tasks  (abstract; [0052], [0059]-[0060] and [0126]-[0127]).
1 As per claim 14, Bishop et al. teaches the system of claim 1 described above. Bishop et al. teaches further comprising a data extraction device 2communicatively coupled with the service interaction component, wherein the data 3extraction device is configured to collect the user data authorised by the user from the 4user system (abstract; [0052], [0059]-[0060] and [0126]-[0127]).
1 As per claim 15, Bishop et al. teaches the system of claim 14 described above. Bishop et al. teaches wherein the user system comprising an installable 2application such that the data extraction device is configured to communicate with the 3installable application for collecting the user data (abstract; [0052], [0059]-[0060] and [0126]-[0127]).
1 As per claim 16, Bishop et al. teaches the system of claim 1 described above. Bishop et al. teaches wherein the user system includes one of a mobile device, 2cell-phone, laptop, and desktop, capable of executing programmable instructions and 3communicating with the service interaction component (abstract; [0052], [0059]-[0060] and [0126]-[0127]).
As per claim 17, otherwise styled as method claim is equivalent of claim 1.  Please see claim 1 rejection described above.
As per claim 18, otherwise styled as method claim is equivalent of claim 7.  Please see claim 7 rejection described above.
As per claim 19, otherwise styled as non-transitory program storage device claim is equivalent of claim 1.  Please see claim 1 rejection described above.
As per claim 20, otherwise styled as non-transitory program storage device claim is equivalent of claim 7.  Please see claim 7 rejection described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697